DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "highest significance level" in claims 17, 19, 23 is a relative term which renders the claim indefinite.  The term "highest significance level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specification did not give any boundary of the terms and there is no upper or lower limits.
The term "lowest significance level" in claims 18, 20 and 24 is a relative term which renders the claim indefinite.  The term "lowest significance level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specification did not give any boundary of the terms and there is no upper or lower limits.


Examiner’s Statement of Reason for Allowance
Claims 16, 21-22 and 25 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Itaya (USPGPUB 2015/0233975) discloses a centralized voltage control device connected, via a communication network, to local voltage control devices connected to voltage control apparatuses, including: a transmission and reception unit receiving the number of times a tap position is changed per fixed time of the voltage control apparatus from the local voltage control device; a dead-zone-width updating unit increasing a dead zone width when the number of times a tap position is changed in a voltage control apparatus of a transformer type is a threshold or larger; and a voltage-upper-and-lower-limit-value determining unit determining the voltage upper limit value and the voltage lower limit value for each local voltage control device and issuing a command regarding these values to each local voltage control device, Shimomura (USPGPUB 2007/0057513) discloses a prime mover control system is provided that can prevent magnification of power fluctuation, included in a feedback signal, that occurs between a generator and a power system, and that enables stable operation of the prime mover to continue, without disturbing the power system, and Biswas et al. (USPPUB 2017/0017298) disclosed a method and system of automated online control of a power system's voltage stability or even provide quick suggestions for fast decision support to the system operators to ensure a desired voltage stable system when 
Claim 16, determining whether hunting has occurred or not for each of control devices in a power transmission and distribution system based on a control history of the control devices; calculating an adjustment time constant in accordance with state information of the control device, which is any one type of information among a hunting determination result of whether hunting has occurred or not, a deterioration progress degree indicating a progress degree of deterioration of the control device, an increase rate of a deterioration progress degree indicating how many the deterioration progress degrees of the control device have increased from the deterioration progress degree at a reference time, and a power loss of the control device and a power loss estimation value of the control device; and transmitting the adjustment time constant to the control device through the output interface.
Claim 25, determining whether hunting has occurred or not for each of control devices in a power transmission and distribution system based on a control history of the control devices; calculating an adjustment time constant in accordance with state information of the control device, which is any one type of information among a hunting determination result of whether hunting has occurred or not, a deterioration progress degree indicating a progress degree of deterioration of the control device, an increase 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119